
	
		I
		111th CONGRESS
		2d Session
		H. R. 6521
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. Rohrabacher,
			 Mr. Manzullo,
			 Mr. Royce,
			 Mr. Wilson of South Carolina,
			 Mr. Mack, Mr. Poe of Texas, Mr. Inglis, Mr.
			 Bilirakis, and Mr.
			 Gallegly) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To protect girls in developing countries through the
		  prevention of child marriage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Prevention of Child Marriage Act of
			 2010.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)child marriage is
			 a violation of human rights and the prevention and elimination of child
			 marriage should be a foreign policy goal of the United States;
			(2)the practice of
			 child marriage undermines United States investments in foreign assistance to
			 promote education and skills building for girls, reduce maternal and child
			 mortality, reduce maternal illness, halt the transmission of HIV/AIDS, prevent
			 gender-based violence, and reduce poverty; and
			(3)educational
			 opportunities for girls, economic opportunities for women, and reducing
			 maternal and child mortality are critical to achieving the global health and
			 development objectives of the United States, including efforts to prevent
			 HIV/AIDS.
			3.Prevention of
			 child marriage in developing countries
			(a)Strategy
			 requiredThe President, acting through the Secretary of State,
			 shall establish a multi-year strategy to prevent child marriage in developing
			 countries and to promote the empowerment of girls at risk of child marriage in
			 developing countries.
			(b)ConsultationIn
			 carrying out subsection (a), the President shall—
				(1)consult with Congress, relevant Federal
			 departments and agencies, and representatives of independent civil
			 society;
				(2)focus on areas in
			 developing countries with high prevalence of child marriage; and
				(3)encompass diplomatic initiatives between
			 the United States and governments of developing countries, with attention to
			 human rights, legal reforms and the rule of law, and programmatic initiatives
			 in the areas of education, health, income generation, human rights, and
			 democracy building.
				(c)ReportNot
			 later than one year after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that includes—
				(1)the specific steps
			 taken to carry out subsection (a);
				(2)an assessment,
			 including data disaggregated by age and sex to the extent possible, of current
			 United States-funded efforts to specifically prevent child marriage in
			 developing countries; and
				(3)examples of best
			 practices or programs to prevent child marriage in developing countries that
			 could be replicated.
				4.Department of
			 State’s Country Reports on Human Rights PracticesThe Foreign Assistance Act of 1961 is
			 amended—
			(1)in section 116 (22
			 U.S.C. 2151n), by adding at the end the following new subsection:
				
					(g)(1)The report required by
				subsection (d) shall include for each country in which child marriage is
				prevalent at a rate at or above 40 percent in at least one sub-national region
				of the country, a description of the status of the practice of child marriage
				in the country.
						(2)In this subsection, the term child
				marriage means the marriage of a girl or boy, not yet the minimum age
				for marriage stipulated in law in the country in which the girl or boy is a
				resident or, where there is no such law, under the age of
				18.
						;
				and
			(2)in section 502B (22 U.S.C. 2304), by adding
			 at the end the following new subsection:
				
					(j)(1)The report required by
				subsection (b) shall include for each country in which child marriage is
				prevalent at a rate at or above 40 percent in at least one sub-national region
				of the country, a description of the status of the practice of child marriage
				in the country.
						(2)In this subsection, the term child
				marriage means the marriage of a girl or boy, not yet the minimum age
				for marriage stipulated in law in the country in which the girl or boy is a
				resident or, where there is no such law, under the age of 18.
						.
			5.Child marriage
			 definedIn this Act, the term
			 child marriage means the marriage of a girl or boy, not yet the
			 minimum age for marriage stipulated in law in the country in which the girl or
			 boy is a resident or, where there is no such law, under the age of 18.
		
